Title: From Thomas Jefferson to Anna Scott Jefferson Marks, 19 October 1793
From: Jefferson, Thomas
To: Marks, Anna Scott Jefferson



Dear Sister
Monticello Oct. 19. 1793.

Absence from my country, and unceasing occupations, have prevented me from attending not only to my own concerns, but to those of my friends, and have kept me equally uninformed of both. Without any particular acquaintance with your situation, I have thought it might not always be possible for you to command supplies of those comforts which habit and constitution may have rendered necessary to you. I have
 
therefore hoped you would not deny me the gratification of being useful to you under any difficulties to which you may be liable, and being quite unacquainted in your neighborhood, not knowing what stores are there or whether any, I have inclosed a letter of credit for the present to my sister Carr desiring any person into whose hands she shall put it, to furnish you any thing you may call for, and to apply to me for paiment. I shall consider your free use of this as a proof of your affection and confidence, and assure you it will give me great pleasure. I shall return here in January, no more to leave this place, and when our little family shall once more be together your company will make us all happy, and most particularly him who is with constant & sincere love, Dear Sister Your affectionate brother

Th: Jefferson

